PER CURIAM.
Maurice Gregory seeks to appeal the district court’s order dismissing his motion for a writ of error as an unauthorized, successive 28 U.S.C. § 2255 (2000) motion and denying his motion for reconsideration.1 An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appeal-ability will not issue for claims addressed by a district court absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001); see also Reid, 369 F.3d at 370 (applying the certificate of appealability requirement to appeals of denials of motions for reconsideration). We have independently reviewed the record and conclude that Gregory has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal.2 We deny Gregory’s *173motions for review of his claim pursuant to Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


. By order filed April 5, 2004, this appeal was placed in abeyance for Jones v. Braxton, No. 03-6891. In view of our recent decision in Reid v. Angelone, 369 F.3d 363 (4th Cir.2004), we no longer find it necessary to hold this case in abeyance for Jones.


. To the extent this appeal could be construed as a motion for authorization to file a successive § 2255 motion, see United States v. Winestock, 340 F.3d 200 (4th Cir.2003), we deny authorization.